In re Hodgins, Norman F.; applying for motion to enforce Order of this Court’s Order dated September 9, 1991, 586 So.2d 118; to the Court of Appeal, Fifth Circuit, No. 90-CA-0086; Parish of Jefferson, 24th Judicial District Court, Div. “L”, No. 360-370.
Granted. This matter is remanded to the trial court and it is ordered to act immediately to provide interim relief to relator; and is further ordered to render a decision on the merits within forty-five days. If necessary, the Chief Judge is to reassign or reallot the case to accommodate compliance with this order.